Exhibit 99.1 News Release Contact: Joe Baj, VP & Treasurer (713) 267-7605 Linda McNeill, Treasury Manager (713) 267-7622 BRISTOW GROUP REPORTS FISCAL 2 HOUSTON, August 2, 2007 – Bristow Group Inc. (NYSE: BRS) today reported financial results for its fiscal 2008 first quarter ended June 30, 2007. Highlights include: § Revenue of $245.0 million increased by 10.8 percent over the first quarter of fiscal year 2007.Revenue gains occurred in most of our business units, driven by improved pricing and the addition of new aircraft; § Operating income of $29.9 million decreased by 3.8 percent over the first quarter of fiscal year 2007, primarily due to higher compensation and maintenance costs within our West Africa and Eastern Hemisphere (“EH”) Centralized Operations business units, partially offset by increased revenue; § Net income of $22.7 million increased 31.6 percent versus net income for the first quarter of fiscal year 2007.Increases in earnings from unconsolidated affiliates, interest income and other income contributed to the improvement in the latest quarter’s net income; § Diluted earnings per share increased to $0.75 from $0.73 for the first quarter of fiscal year 2007.Diluted earnings per share for the first quarter of fiscal year 2008 reflected the assumed conversion of the Company’s Mandatory Convertible Preferred Stock, which added approximately 6.5 million shares to the weighted average diluted shares calculation. Capital and Liquidity: § The June 30, 2007 consolidated balance sheet reflected $902.9 million in stockholders’ investment and $561.3 million of indebtedness; § We had $339.5 million in cash and an undrawn $100 million revolving credit facility; § We used $2.3 million of cash for operating activities, which included a $29.9 million increase in receivables, primarily from operations in Nigeria.We have received payment for a majority of these Nigeria receivables in July.We also used $121.8 million for capital expenditures, primarily for aircraft, and $12.9 million for the acquisition (net of cash acquired) of Bristow Academy during the first quarter of fiscal year 2008; § Aircraft purchase commitments totaled $255.0 million, with options totaling $732.9 million as of June 30, 2007. William E. Chiles, President and Chief Executive Officer of Bristow Group Inc., said, “We saw strong financial performance and good execution against our strategic plan during the latest quarter, and we remain on target with our plan to expand our fleet and improve overall margins and operating efficiencies.The industry fundamentals continue to be very strong, and our customers remain committed to field development plans, which is the primary driver of our growth.We continue to believe demand for aircraft will exceed supply over the next several years, which should create good opportunities to enhance revenue and margin growth going forward.” CONFERENCE CALL Management will conduct a conference call starting at 10:00 a.m. EDT (9:00 a.m. CDT) on Friday, August 3, 2007, to review financial results for the fiscal quarter ended June 30, 2007.The conference call can be accessed as follows: Via Webcast: § Visit Bristow Group’s investor relations Web page at http://www.bristowgroup.com § Live: Click on the link for “Q1 2008 Bristow Group Inc. Earnings Conference Call” § Replay: A replay via webcast will be available approximately one hour after the call’s completion Via Telephone within the U.S.: § Live: Dial toll free (800) 218-0713 § Replay: A telephone replay will be available through August 17, 2007, by dialing toll free (800) 405-2236, passcode: 11093169 Via Telephone outside the U.S.: § Live: Dial (303) 262-2142 § Replay: A telephone replay will be available through August 17, 2007 by dialing (303) 590-3000, passcode: 11093169 ABOUT BRISTOW GROUP INC. Bristow Group Inc. is the leading provider of helicopter services to the worldwide offshore energy industry based on the number of aircraft operated.Through its subsidiaries, affiliates and joint ventures, the Company has major transportation operations in the U.S. Gulf of Mexico and the North Sea, and in most of the other major offshore oil and gas producing regions of the world, including Alaska, Australia, Mexico, Nigeria, Russia and Trinidad. Additionally, the Company is a leading provider of production management services for oil and gas production facilities in the U.S. Gulf of Mexico.For more information, visit the Company’s website at www.bristowgroup.com. FORWARD-LOOKING STATEMENTS DISCLOSURE Statements contained in this news release that state the Company’s or management’s intentions, hopes, beliefs, expectations or predictions of the future are forward-looking statements.These forward-looking statements include statements regarding customer demand, future results, the addition of new aircraft to our fleet, future investments and earnings power of aircraft.It is important to note that the Company’s actual results could differ materially from those projected in such forward-looking statements.Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company’s SEC filings, including but not limited to the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2007 and the annual report on Form 10-K for the year ended March 31, 2007.Bristow Group Inc. disclaims any intention or obligation to revise any forward-looking statements, including financial estimates, whether as a result of new information, future events or otherwise. (financial tables follow) BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) Three Months Ended June 30, 2006 2007 (Unaudited) Gross revenue: Operating revenue from non-affiliates $ 181,786 $ 212,454 Operating revenue from affiliates 12,079 11,097 Reimbursable revenue from non-affiliates 26,125 20,348 Reimbursable revenue from affiliates 1,072 1,103 221,062 245,002 Operating expense: Direct cost 138,470 163,836 Reimbursable expense 26,898 21,241 Depreciation and amortization 10,283 11,373 General and administrative 15,349 19,262 Gain on disposal of assets (998 ) (584 ) 190,002 215,128 Operating income 31,060 29,874 Earnings from unconsolidated affiliates, net of losses 1,559 3,390 Interest income 1,290 2,198 Interest expense (3,236 ) (2,933 ) Other income (expense), net (4,785 ) 426 Income before provision for income taxes and minority interest 25,888 32,955 Provision for income taxes (8,543 ) (9,834 ) Minority interest (116 ) (449 ) Net income 17,229 22,672 Preferred Stock dividends — (3,162 ) Net income available to common stockholders $ 17,229 $ 19,510 Earnings per common share: Basic $ 0.74 $ 0.83 Diluted $ 0.73 $ 0.75 Weighted average common shares outstanding: Basic 23,393 23,603 Diluted 23,508 30,219 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, June 30, 2007 2007 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 184,188 $ 339,542 Accounts receivable from non-affiliates 158,770 187,836 Accounts receivable from affiliates 17,199 19,694 Inventories 157,870 169,635 Prepaid expenses and other 17,947 17,768 Total current assets 535,974 734,475 Investments in unconsolidated affiliates 46,828 47,561 Property and equipment — at cost: Land and buildings 51,850 56,339 Aircraft and equipment 1,141,578 1,269,390 1,193,428 1,325,729 Less: accumulated depreciation and amortization (301,520 ) (308,258 ) 891,908 1,017,471 Goodwill 20,368 27,119 Other assets 10,725 17,814 $ 1,505,803 $ 1,844,440 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current liabilities: Accounts payable $ 42,343 $ 43,556 Accrued wages, benefits and related taxes 38,281 38,877 Income taxes payable 4,377 2,240 Other accrued taxes 9,084 9,944 Deferred revenues 16,283 17,372 Accrued maintenance and repairs 12,309 13,083 Other accrued liabilities 22,828 22,027 Deferred taxes 17,611 17,962 Short-term borrowings and current maturities of long-term debt 4,852 7,923 Total current liabilities 167,968 172,984 Long-term debt, less current maturities 254,230 553,382 Accrued pension liabilities 113,069 112,992 Other liabilities and deferred credits 17,345 15,112 Deferred taxes 76,089 81,795 Minority interest 5,445 5,267 Commitments and contingencies Stockholders' investment: 5.50% mandatory convertible preferred stock 222,554 222,554 Common stock 236 237 Additional paid-in capital 169,353 172,373 Retained earnings 515,589 535,099 Accumulated other comprehensive loss (36,075 ) (27,355 ) 871,657 902,908 $ 1,505,803 $ 1,844,440 BRISTOW GROUP INC. AND SUBSIDIARIES CORPORATE ITEMS AFFECTING THE COMPARABILITY OF RESULTS (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, 2006 2007 Pre-tax Earnings Net Income Diluted Earnings Per Share Pre-tax Earnings Net Income Diluted Earnings Per Share Investigations: SEC (1) $ (108 ) $ (70 ) $ — $ — $ — $ — DOJ (591 ) (384 ) (0.02 ) — — — Tax contingency related items (3) — 800 0.03 — 918 0.03 7 ½% Senior Notes due 2017 (4) — — — (357 ) (232 ) (0.01 ) Foreign currency transaction gains (losses) (5) (4,809 ) (3,126 ) (0.13 ) 401 261 0.01 Preferred Stock (6) — — — 826 537 (0.19 ) Total $ (5,508 ) $ (2,780 ) $ (0.12 ) $ 870 $ 1,484 $ (0.16 ) (1) Represents costs incurred in conjunction with the SEC investigation regarding findings from the internal review initiated by the Audit Committee of our board of directors in fiscal year 2005 of certain payments made by two of our affiliated entities in a foreign country.These costs are included in general & administrative costs in our consolidated statements of income. (2) Represents legal and other professional fees incurred in connection with a document subpoena received from the Antitrust Division of the Department of Justice (“DOJ”) in June 2005, which related to a grand jury investigation of potential antitrust violations among providers of helicopter transportation services in the U.S. Gulf of Mexico focusing on activities during the period from January 1, 2000 to June 13, 2005.These costs are included in general & administrative costs in our consolidated statements of income. (3) Represents the net reduction in our accruals for tax contingencies resulting from our evaluation of the need for certain tax reserves.These amounts represent a direct reduction in our provision for income taxes in our consolidated statements of income. (4) Represents the effect on interest expense, net of interest income from invested proceeds, resulting from the issuance of 7 ½% Senior Notes due 2017 in June 2007. (5) Represents foreign currency transaction gains and losses resulting from changes in exchange rates during the applicable periods.The effects of these foreign currency transaction gains and losses were offset to a large extent by corresponding charges or benefits in the cumulative translation adjustment in stockholders’ investment with no overall economic effect.These amounts are included in other income (expense), net in our consolidated statements of income. (6) Represents the effect of the preferred stock offering completed in September and October 2006.The net income effect results from interest income earned on remaining cash proceeds generated from the offering.Diluted earnings per share for the three months ended June 30, 2007 was reduced by the effect of the inclusion of weighted average shares resulting from the assumed conversion of the preferred stock at the conversion rate that results in the most dilution, partially offset by the impact of higher interest income. BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) Three Months Ended June 30, 2006 2007 (Unaudited) Flight hours (excludes BristowAcademy and unconsolidated affiliates) Helicopter Services: North America 42,609 40,271 South and Central America 9,285 11,367 Europe 10,170 10,821 West Africa 8,883 8,898 Southeast Asia 3,206 3,344 Other International 2,052 2,547 Consolidated total 76,205 77,248 Gross revenue: Helicopter Services: North America $ 63,368 $ 60,939 South and Central America 13,012 16,036 Europe 71,981 83,357 West Africa 31,736 33,283 Southeast Asia 17,040 22,492 Other International 8,955 11,455 EH Centralized Operations 3,074 6,805 BristowAcademy — 3,019 Intrasegment eliminations (2,860 ) (6,235 ) Total Helicopter Services 206,306 231,151 Production Management Services 17,684 16,543 Corporate (25 ) — Intersegment eliminations (2,903 ) (2,692 ) Consolidated total $ 221,062 $ 245,002 Operating income: Helicopter Services: North America $ 9,233 $ 10,714 South and Central America 3,970 3,685 Europe 14,096 14,575 West Africa 4,333 2,797 Southeast Asia 2,435 4,127 Other International 1,516 2,265 EH Centralized Operations (1,767 ) (4,279 ) BristowAcademy — (91 ) Total Helicopter Services 33,816 33,793 Production Management Services 1,413 1,089 Gain on disposal of assets 998 584 Corporate (5,167 ) (5,592 ) Consolidated total $ 31,060 $ 29,874 Operating Margins Helicopter Services: North America 14.6 % 17.6 % South and Central America 30.5 % 23.0 % Europe 19.6 % 17.5 % West Africa 13.7 % 8.4 % Southeast Asia 14.3 % 18.3 % Other International 16.9 % 19.8 % EH Centralized Operations (57.5 ) % (62.9 ) % BristowAcademy N/A (3.0 ) % Total Helicopter Services 16.4 % 14.6 % Production Management Services 8.0 % 6.6 % Consolidated total 14.1 % 12.2 %
